EXHIBIT 10.5

AMENDED AND RESTATED

MASTER REAL ESTATE MANAGEMENT AGREEMENT

This AMENDED AND RESTATED MASTER REAL ESTATE MANAGEMENT AGREEMENT (the
“Agreement”) dated as of September 8, 2011, is entered into by and between
INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (the
“Company”), and INLAND DIVERSIFIED DEVELOPMENT SERVICES LLC, a Delaware limited
liability company (the “Manager”).

WITNESSETH:

WHEREAS, the Company and the Manager are parties to the Master Real Estate
Management Agreement, dated August 24, 2009 (the “Original Agreement”);

WHEREAS, the term of the Original Agreement was extended through August 24, 2011
pursuant to that First Extension of the Master Real Estate Management Agreement,
effective August 24, 2010 and extended again through August 24, 2012 pursuant to
that Second Extension of the Master Real Estate Management Agreement, effective
August 24, 2011;

WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and facilities available to the
Manager and to have the Manager continue to be responsible, subject to the
supervision of the Board of Directors (as defined herein), for, among other
things, managing or overseeing management of certain Properties, and Manager is
willing to manage or oversee management of those Properties; and

WHEREAS, the Company and the Manager are desirous of amending and restating the
Original Agreement in certain aspects to, among other things, revise certain of
the compensation arrangements contained in the Original Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, do hereby agree, as follows:

1.

Definitions.  As used herein, the following capitalized terms shall have the
meanings set forth below:

a.

“Affiliate” means, with respect to any other Person: (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person; (ii)
any Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee, general partner or manager of such other Person; and
(v) any legal entity for which such Person acts as an executive officer,
director, trustee, general partner or manager.





1







b.

“Articles of Incorporation” means the articles of incorporation of the Company,
as amended or restated from time to time.

c.

“Board of Directors” means the persons holding the office of director of the
Company as of any particular time under the Articles of Incorporation.

d.

“Business Manager” means Inland Diversified Business Manager & Advisor Inc., an
Illinois corporation.

e.

“Equity Stock” means all classes or series of capital stock of the Company,
including, without limit, its common stock, $.001 par value per share, and
preferred stock, $.001 par value per share.

f.

“Indemnitee” has the meaning ascribed to that term in Section 5(a) hereof.

g.

“Initial Term” has the meaning ascribed to that term in Section 4(a) hereof.

h.

“Liquidity Event” means a Listing or any merger, reorganization, business
combination, share exchange or acquisition by any Person or related group of
Persons of beneficial ownership of all or substantially all of the Shares in one
or more related transactions, or another similar transaction involving the
Company, pursuant to which the Stockholders receive cash or the securities of
another issuer that are listed on a national securities exchange, as full or
partial consideration for their Shares.

i.

“Listing” means the filing of a Form 8-A (or any successor form) to register the
Shares, or the shares of common stock of any of the Company’s subsidiaries, on a
national securities exchange and the approval of an original listing application
related thereto by the applicable exchange; provided, that the Shares, or the
shares of common stock of any of the Company’s subsidiaries, shall not be deemed
to be Listed until trading in the Shares, or the shares of common stock of any
of the Company’s subsidiaries, shall have commenced on the relevant national
securities exchange.  Upon a Listing, the Shares, or the shares of common stock
of the Company’s subsidiaries, shall be deemed “Listed.”  A Listing shall also
be deemed to occur on the effective date of a merger in which the consideration
received by the holders of the Shares is securities of another issuer that are
listed on a national securities exchange; provided, however, that if the merger
is effectuated through a wholly owned subsidiary of the Company, the
consideration received by the Company shall be distributed to the holders of the
Shares.

j.

“Management Agreement” has the meaning ascribed to that term in Section 3
hereof.

k.

“Net Sales Proceeds” means the net proceeds from the sale, grant or conveyance
of any Real Estate Assets, including assets owned by a Real Estate Operating
Company that is acquired by the Company and operated as one of its subsidiaries,
remaining after paying any property disposition fee less any costs incurred in
selling the asset including, but not limited to, legal fees and selling
commissions and further reduced by the amount of any indebtedness encumbering
the asset and





2







any amounts reinvested in one or more Real Estate Assets or set aside as a
reserve within one hundred eighty (180) days of closing of sale, grant or
conveyance.

l.

“Other Managers” means Inland Diversified Asset Services LLC, Inland Diversified
Real Estate Services LLC and Inland Diversified Leasing Services LLC, each a
Delaware limited liability company, or any of their successors or assigns, or
entities owned or controlled by the Company’s sponsor and engaged by the Company
to manage a Property or Properties.

m.

“Oversight Agreement” has the meaning ascribed to that term in Section 3 hereof.

n.

“Person” means any individual, corporation, business trust, estate, trust,
partnership, limited liability company, association, two or more persons having
a joint or common interest or any other legal or commercial entity.

o.

“Property” or “Properties” means interests in (i) Real Property, (ii) long-term
ground leases or (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment, whether or not located on the Real Property, in each
case owned or to be owned by the Company either directly or indirectly through
one or more Affiliates, joint ventures, partnerships or other legal entities.

p.

“Purchase Price Limit” means, at the time of calculation, the lesser of: (i) the
sum of 0.1875% of Average Invested Assets calculated for each of the preceding
four calendar quarters, multiplied by two (2); and (ii) 1.5% of the amount of
the Company’s total assets as set forth on the most recent audited balance sheet
prior to closing the applicable transaction, adjusted to give effect to any
acquisitions of Real Estate Assets that were probable or completed since the
date of that audited balance sheet.

q.

“Real Estate Assets” means any and all investments in: (i) Properties; (ii)
loans, or other evidence of indebtedness, secured, directly or indirectly, by
interests in Real Property; or (iii) other Permitted Investments (including all
rents, income profits and gains therefrom), in each case whether real, personal
or otherwise, tangible or intangible, that are transferred or conveyed to, or
owned or held by, or for the account of, the Company or any of its subsidiaries.

r.

“Real Property” means land, rights or interests in land (including, but not
limited to, leasehold interests), and any buildings, structures, improvements,
furnishings, fixtures and equipment located on, or used in connection with, land
and rights or interest in land.

s.

“Renewal Term” has the meaning ascribed to that term in Section 4(a) hereof.

t.

“Sale” means any transaction or series of transactions, regardless of whether
Net Sales Proceeds are distributed to Stockholders as a result thereof, whereby:
(1) the Company directly or indirectly (except as described in other subsections
of this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of any Real Estate Asset or portion thereof, except for a contribution
to a joint venture in which the Company, directly or indirectly, has, or will
have, an ownership





3







interest; (2) the Company directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Company in any joint venture in which it is a co-venturer or partner; (3) any
joint venture directly or indirectly (except as described in other subsections
of this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of any Real Estate Asset or portion thereof (excluding for these
purposes any loans or mortgage loans); (4) the Company or any joint venture
directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
any Property or portion thereof, through any event which results in the Company
or the joint venture, as applicable, receiving insurance proceeds or
condemnation awards; (5) the Company directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Real Estate Asset not previously
described in this definition or any portion thereof.  Notwithstanding anything
to the contrary herein, the sale, grant, transfer or conveyance of any real
estate-related security shall not be treated as a “Sale” hereunder.

u.

“Securities Claims” has the meaning ascribed to that term in Section 5(b)
hereof.

v.

“Shares” means the shares of common stock, par value $.001 per share, of the
Company, and “Share” means one of those Shares.

w.

“Stockholders” means holders of shares of Equity Stock.

2.

Effective Date.  Effective as of the date of the Original Agreement, Company
hereby retains Manager to manage certain Properties acquired by Company or by
various entities owned or controlled by Company.  This Agreement is not an
exclusive management agreement and Manager acknowledges and agrees that Company
may engage other management companies to manage Properties not being managed by
Manager.

3.

Terms and Conditions.  

a.

If Company desires Manager to manage a Property directly, Manager, Company, and
Affiliate of Company holding title to such Property shall enter into a Real
Estate Management Agreement in form and substance as attached hereto as Exhibit
A (the “Management Agreement”).  The initial term of each Management Agreement
shall commence on the date of acquisition by Company of the Property and shall
end December 31 of the year in which the Property was acquired, with renewal
periods as described in the Management Agreement.

b.

If Company desires Manager to oversee the management of a Property or company,
as the case may be, Manager and Company shall enter into an Oversight Agreement
in the form and substance as attached hereto as Exhibit B (the “Oversight
Agreement”).  The initial term of each Oversight Agreement shall commence on the
date of acquisition by Company of the Property or company, as





4







the case may be, and shall end December 31 of the year in which the Property was
acquired, with renewal periods as described in the Oversight Agreement.  In no
event shall Manager and Company enter into both a Management Agreement and an
Oversight Agreement for the same Property.

4.

Term and Termination.  

a.

Term.  The term of this Agreement shall begin on August 24, 2009 and end on
December 31, 2009 (the “Initial Term”).  Unless terminated as provided in
Section 4(b) below, the term shall thereafter automatically renew for successive
one-year periods (each, a “Renewal Term”), with the first such one-year renewal
period commencing on January 1, 2010, and ending on December 31, 2010.

b.

Termination.

i.

Either party may terminate this Agreement if not less than sixty (60) days prior
to the expiration of the Initial Term or the current Renewal Term, as
applicable, it notifies the other party hereto in writing that it elects to
terminate this Agreement, in which case this Agreement shall be terminated on
the last day of the Initial Term or the current Renewal Term, if applicable.
 Manager, between ninety (90) and sixty (60) days prior to the expiration of the
Initial Term and each Renewal Term, shall notify the independent members of
Company’s Board of Directors, of Company’s right to cancel this Agreement
pursuant to this Section 4(b)(i).  

ii.

Additionally, at any time, Company may terminate this Agreement, without cause
or penalty, upon a vote of a majority of Company’s independent directors by
providing no less than sixty (60) days written notice to Manager.

iii.

At the sole option of Company, this Agreement shall be terminated immediately
upon written notice of termination from the Company’s Board of Directors to
Manager if any of the following events occurs:

A.

Manager violates any provision of this Agreement and fails to cure such
violation on or before thirty (30) days after receipt of notice of such
violation from Company;

B.

a court of competent jurisdiction enters a decree or order for relief in respect
of Manager in any involuntary case under the applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or appoints a receiver
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Manager or for any substantial part of its property or orders the winding up or
liquidation of Manager’s affairs; or

C.

Manager commences a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, or consents to the entry of an
order for relief in an





5







involuntary case under any such law, or consents to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Manager or for any substantial part of its property, or
makes any general assignment for the benefit of creditors, or fails generally to
pay its debts, as they become due.

D.

Manager agrees that if any of the events specified in subsections (B) and (C) of
this Section 4(b)(iii) occur, it will give written notice thereof to Company
within seven (7) days after the occurrence of the event.

c.

Effect of Termination.  Upon termination of this Agreement, all Management
Agreements and Oversight Agreements entered into among Company, its affiliates
and Manager shall automatically terminate.  In addition, upon termination of
this Agreement, Manager shall cooperate with Company and take all reasonable
steps requested by Company to assist it in making an orderly transition of the
functions performed by Manager.

5.

Indemnification.

a.

Company shall indemnify Manager and its officers, directors, employees and
agents (individually an “Indemnitee”, collectively the “Indemnitees”) to the
same extent as Company may indemnify its officers, directors, employees and
agents under its Articles of Incorporation and Bylaws so long as:

i.

the Company’s Board of Directors has determined, in good faith, that the course
of conduct that caused the loss, liability or expense was in the best interests
of Company;

ii.

the Indemnitee was acting on behalf of, or performing services for, Company;

iii.

the liability or loss was not the result of negligence or misconduct on the part
of the Indemnitee; and

iv.

any amounts payable to the Indemnitee are paid only out of Company’s net assets
and not from any personal assets of any stockholder of Company.

b.

Company shall not indemnify any Indemnitee for losses, liabilities or expenses
arising from, or out of, an alleged violation of federal or state securities
laws (“Securities Claims”) by any Indemnitee seeking indemnity unless one or
more of the following conditions are met:

i.

there has been a successful adjudication for the Indemnitee on the merits of
each count involving alleged Securities Claims as to such Indemnitee;





6







ii.

the Securities Claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to such Indemnitee; or

iii.

a court of competent jurisdiction approves a settlement of the Securities Claims
and finds that indemnification of the settlement and related costs should be
made and the court considering the request has been advised of the position of
the Securities and Exchange Commission and the published opinions of any state
securities regulatory authority in which securities of Company were offered and
sold with respect to the availability or propriety of indemnification for
Securities Claims.

c.

Company shall advance amounts to Indemnitees entitled to indemnification
hereunder for legal and other expenses and costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied:

i.

the legal action relates to acts or omissions with respect to the performance of
duties or services by the Indemnitee for or on behalf of Company;

ii.

the legal action is initiated by a third party and a court of competent
jurisdiction specifically approves the advance; and

iii.

the Indemnitee receiving the advances undertakes to repay any monies advanced by
Company, together with the applicable legal rate of interest thereon, in any
case(s) in which a court of competent jurisdiction finds that the party is not
entitled to be indemnified.

6.

Business Combinations. If, pursuant to the direction of the Board of Directors,
the Company elects to acquire the Manager and the Other Managers (collectively,
the “Real Estate Managers”) and the Business Manager in connection with (a) a
Sale of all or substantially all of the Real Estate Assets or (b) a Liquidity
Event, the aggregate purchase price to be paid by the Company to acquire the
Real Estate Managers and the Business Manager shall not exceed the Purchase
Price Limit and that the purchase price shall be paid in the form of Shares
rather than cash.  For purposes of calculating the aggregate purchase price, any
costs or expenses of the transaction(s) that the Company may agree to pay or
reimburse for either: (i) costs and expenses the Real Estate Managers or the
Business Manager have incurred on the Company’s behalf; or (ii) costs and
expenses the Real Estate Managers or the Business Manager incur directly in
connection with the transaction(s), and any fees or costs of the transaction or
transactions, shall be excluded. Any acquisition of the Business Manager and
Real Estate Manager shall be subject to the negotiation and execution of
definitive agreements acceptable to both parties.





7







7.

Non-Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of this
Agreement, the Company shall not, without the Manager’s prior written consent,
directly or indirectly: (a) solicit or encourage any person to leave the
employment or other service of the Manager or its Affiliates; or (b) offer to
hire, on behalf of the Company or any other person, firm, corporation or other
business organization, any person who has left the employment of the Manager or
its Affiliates, within the one year period following the termination of that
person’s employment the Manager or its Affiliates; provided, however, that this
Section 7 shall not prohibit: (i) solicitations directed to the general public,
which are not directed to specific individuals or employees of the Manager or
its Affiliates; (ii) solicitations of persons whose employment was terminated by
the Manager or its Affiliates within six months of the date this Agreement is
terminated; or (iii) solicitations of persons who have terminated their
employment with the Manager or its Affiliates without any prior solicitation by
the Company or any subsidiary thereof.  During the period commencing on the date
hereof through and ending one year following the termination of this Agreement,
the Company shall not, whether for its own account or for the account of any
other person, firm, corporation or other business organization, intentionally
interfere with the relationship of the Manager with, or endeavor to entice away
from the Manager, any person who during the term of the Agreement is, or during
the preceding one-year period, was a client of the Manager.

8.

Company’s Representative.  Company designates Inland Diversified Business
Manager & Advisor, Inc. as Company’s Representative or any other person or
entity designated by Company in all dealings with Manager hereunder. Whenever
notification or reporting to Company or the approval, consent or other action of
Company is called for hereunder, any notification and reporting if sent to or
specified in writing to Company’s Representative, and any approval, consent or
action if executed by any of the officers of Company’s Representative, shall be
binding on Company. Company’s Representative address for delivery of reports or
notice shall be:

Name

Address

Inland Diversified Business Manager & Advisor, Inc.

Attn. Ms. Roberta S. Matlin,

Vice President

2901 Butterfield Road

Oak Brook, IL 60523

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955




Company’s Representative may be changed at the discretion of Company, at any
time and from time to time, and shall be effective upon Manager’s receipt of
written notice of the new Company’s Representative.

9.

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:

a.

when delivered personally or by commercial messenger;

b.

one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or





8







c.

when transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and such notice is sent by an additional method provided
hereunder; provided the notice or other communication is addressed to the
intended recipient thereof as set forth below:

If to Company, to:

Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Ms. Roberta S. Matlin,

            

Vice President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955

 

 

If to Manager, to:

Inland Diversified Development Services LLC

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

JoAnn M. Armenta,

President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-2518

 

 




Either party may at any time give notice in writing to the other party of a
change of its address for the purpose of this Section 9.

10.

Miscellaneous.  

a.

Nothing contained herein shall be construed as creating any rights in persons or
entities who are not the parties to this Agreement.  Manager and Company shall
not be construed as joint venturers or partners of each other pursuant to this
Agreement, and neither shall have the power to bind or obligate the other except
as set forth herein. In all respects, the status of Manager to Company under
this Agreement is that of an independent contractor.  

b.

If any provisions of this Agreement, or the application of any such provisions
to parties hereto, shall be held by a court of competent jurisdiction to be
unlawful or unenforceable, the remaining provisions of this Agreement shall
nevertheless be valid, enforceable and shall remain in full force and effect,
and shall not be affected, impaired or invalidated in any manner.  This
Agreement, its validity, performance and enforcement shall be construed in
accordance with, and governed by, the internal laws of the State of Illinois
without regard to conflicts of law principles.

c.

This Agreement shall be binding upon the successors and assigns of Manager and
the successors and assigns of Company.  This Agreement contains the entire
Agreement of the parties relating to the subject matter hereof, and there are no
understandings, representations or undertakings





9







by either party except as herein contained. This Agreement may be modified
solely by a written agreement executed by both parties hereto.

d.

If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
reasonable attorneys’ fees incurred in the enforcement of any provision of this
Agreement.

e.

Either party’s failure to exercise any right under this Agreement shall neither
constitute a waiver of any other terms or conditions of this Agreement with
respect to any other or subsequent breach, nor a waiver by that party of its
right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.

f.

All exhibits attached to this Agreement are hereby incorporated by reference.
 In an event of a conflict between the exhibits and the text of this Agreement
preceding this Section, the text of this Agreement preceding this Section shall
control.







[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]





10
















IN WITNESS WHEREOF, the parties have duly executed this Agreement, effective as
of the date first written above.




COMPANY:

 

MANAGER:

 

 

 

Inland Diversified Real Estate Trust, Inc.

 

Inland Diversified Development Services LLC

 

 

 

 

 

 

By:

/s/ Barry L. Lazarus

 

By:

/s/ JoAnn M. Armenta

Name:

Mr. Barry L. Lazarus

 

Name:

Ms. JoAnn M. Armenta

Its:

President

 

Its:

President




For purposes of Section 6 only:




 

 

 

Inland Diversified Management I Corp.

 

Inland Diversified Management II Corp.

 

 

 

 

 

 

By:

/s/ JoAnn M. Armenta

 

By:

/s/ JoAnn M. Armenta

Name:

Ms. JoAnn M. Armenta

 

Name:

Ms. JoAnn M. Armenta

Its:

President

 

Its:

President

 

 

 

 

 

 

Inland Diversified Management III Corp.

 

Inland Diversified Management IV Corp.

 

 

 

 

 

 

By:

/s/ JoAnn M. Armenta

 

By:

/s/ JoAnn M. Armenta

Name:

Ms. JoAnn M. Armenta

 

Name:

Ms. JoAnn M. Armenta

Its:

President

 

Its:

President

 

 

 

 

 

 

Inland Diversified Management HOLDCO LLC

 

 

 

 

 

 

 

 

By:

/s/ JoAnn M. Armenta

 

 

 

Name:

Ms. JoAnn Armenta

 

 

 

Its:

President

 

 

 























1







EXHIBIT A

FORM OF MANAGEMENT AGREEMENT

See attached.

















REAL ESTATE MANAGEMENT AGREEMENT

THIS REAL ESTATE MANAGEMENT AGREEMENT (this “Agreement”), dated as of
[__________] [__], 20[__], is entered into by and between [SINGLE MEMBER LLC]
(“Owner”), and [Management Company] LLC, a Delaware limited liability company
(the “Manager”).  




WHEREAS, Owner’s ultimate parent company, Inland Diversified Real Estate Trust,
Inc. (the “Parent Company”) directly or indirectly owns or controls Owner;

WHEREAS, the Parent Company intends to qualify to be taxed as a real estate
investment trust pursuant to the terms of its articles of incorporation (the
“Articles of Incorporation”) and bylaws (the “Bylaws”), as each may be amended
from time to time;

WHEREAS, Owner and the Parent Company desire to avail themselves of the
experience, sources of information, advice, assistance and facilities available
to the Manager and to have the Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
board of directors of the Parent Company (the “Board of Directors”) and the
Owner’s Representative (as defined below), all as provided herein; and

WHEREAS, the Manager is willing to undertake to render these services on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.

Exclusive Management.  Owner hereby engages Manager exclusively (subject to
Section 4 below), to perform the services described herein for the property
legally described on Exhibit A attached hereto and made a part hereof (the
“Premises”), upon the terms and conditions hereinafter set forth herein and
Manager accepts such exclusive engagement.  

2.

Term and Termination.  

a.

Term.  The term of this Agreement shall begin on [__________] [__], 20[__] and
end on December 31, 20[__] (the “Initial Term”).  Unless terminated as provided
in Section 2(b) below, the term shall thereafter automatically renew for
successive one-year periods (each, a “Renewal Term”), with the first such
one-year renewal period commencing on January 1, 20[__], and ending on December
31, 20[__].

b.

Termination.

i.

Either party may terminate this Agreement if not less than sixty (60) days prior
to the expiration of the Initial Term or the current Renewal Term, as
applicable, it notifies the other party hereto in writing that it elects to
terminate this Agreement, in which case this Agreement shall be terminated on
the last day of the Initial Term or the current Renewal Term, if applicable.
 Manager, between ninety (90) and sixty (60) days prior to the expiration of the
Initial Term and each Renewal Term, shall notify each of the independent members
of the Board of





122640.1










Directors, of Owner’s right to cancel this Agreement pursuant to this Section
2(b)(i).  

ii.

Additionally, at any time, the Owner may terminate this Agreement, without cause
or penalty, upon a vote of a majority of the Parent Company’s independent
directors by providing no less than sixty (60) days written notice to Manager.

iii.

At the sole option of the Owner, this Agreement shall be terminated immediately
upon written notice of termination from the Owner to the Manager if any of the
following events occurs:

A.

the Manager violates any provision of this Agreement and fails to cure such
violation on or before thirty (30) days after receipt of notice of such
violation from Owner;

B.

a court of competent jurisdiction enters a decree or order for relief in respect
of the Manager in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Manager or for any substantial part of its property or orders
the winding up or liquidation of the Manager’s affairs; or

C.

the Manager commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Manager
or for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts, as they become
due.

D.

The Manager agrees that if any of the events specified in subsections (B) and
(C) of this Section 2(b)(iii) occur, it will give written notice thereof to the
Company within seven (7) days after the occurrence of the event.




3.

Manager Duties.  Owner hereby gives Manager the exclusive authority and power,
as agent for Owner, to provide the services listed in this Section 3 and
elsewhere in this Agreement and Owner agrees to reimburse Manager, and its
affiliates for all expenses paid or incurred in connection therewith.  For the
avoidance of doubt, unless otherwise indicated in this Agreement that such
expenses are to be borne by Manager, all expenses related to the duties
performed by Manager herein with respect to the Premises shall be the
responsibility of the Owner and reimbursed to Manager if initially paid for by
Manager.  Manager shall be entitled at all times to manage the Premises in
accordance with Manager’s standard operating policies and procedures all in
accordance with the budget approved by Owner, except to the extent that any





2

115023.9










specific provisions contained herein are to the contrary, in which case Manager
shall manage the Premises consistent with the specific provisions of this
Agreement.

a.

Collection of Gross Income.  

i.

Manager shall collect all rents and assessments and other monies due Owner
related to the Premises (all such items being referred to herein as “Gross
Income”).  Manager shall give Owner receipts therefor and deposit all such Gross
Income collected hereunder in Manager’s custodial account established for the
Premises using Owner approved software which Manager will open and maintain, in
a state or national bank of Manager’s choice and whose deposits are insured by
the Federal Deposit Insurance Corporation, exclusively for the Premises and any
other properties owned by Owner (or any entity that is owned or controlled by
Parent Company) and managed by Manager.  Unless otherwise required by Owner,
Manager shall be permitted to comingle the funds in such custodial account with
funds attributable to any other properties owned by Owner or entities owned or
controlled by Parent Company and managed by Manager.  Owner agrees that Manager
shall be authorized to maintain a reasonable minimum balance (to be determined
jointly from time to time) in the custodial account. Manager may endorse any and
all checks received in connection with the operation of the Premises and drawn
to the order of Owner and Owner upon request, shall furnish Manager’s depository
with an appropriate authorization for Manager to make the endorsement.  

ii.

When applicable, Manager shall collect and bill for security deposits or
assessments and other items, including but not limited to calculating, preparing
and mailing all invoices for tenant payments for real estate taxes, property
liability and other insurance, damages and repairs, common area maintenance, tax
reduction fees and all other tenant reimbursements, administrative charges,
proceeds of rental interruption insurance, parking fees, income from coin
operated machines and other miscellaneous income as stipulated in the leases.
 At the request of Owner, Manager will administer, and create if necessary, a
bill-back program for tenant utility consumption unless prohibited by local law.

b.

Payment of Expenses.  From the custodial account described above, Manager shall
pay all expenses of Owner with respect to the Premises from the Gross Income
collected in accordance with Section 3(a)(i) hereof.  In the event that expenses
paid pursuant to this Section 3(b) exceed Gross Income for any monthly period,
Manager shall notify Owner of same. Owner shall pay the excess amount
immediately upon request from Manager.  Nothing herein contained shall obligate
Manager to advance its own funds on behalf of Owner.

c.

Annual Budgets.  Manager shall prepare an annualized budget for the operation of
the Premises and submit the same to Owner for approval (the “Annualized
Budget”).  Manager will use its commercially reasonable efforts to operate the
Premises pursuant to the Annualized Budget; provided, however, Manager shall
have no liability to





3

115023.9










Owner for failure to meet such Annualized Budget.  The Annualized Budget shall
include a comparison back to the original underwriting performed at the time of
Owner’s acquisition of the Premises and prior year performance.  The first
Annualized Budget has been prepared and approved for the year commencing
[__________], [__] 20[__] and ending on December 31, 20[__].  Notwithstanding
the period covered by the first Annualized Budget, all subsequent Annualized
Budgets shall cover the period from January 1st of each year through December
31st of the same year. The proposed Annualized Budget for each calendar year
shall be submitted by Manager to Owner by December 1st of the year preceding the
year for which it applies, and Owner shall notify Manager within fifteen (15)
days of receipt of such Annualized Budget as to whether Owner has or has not
approved the proposed Annualized Budget. If Owner does not approve the proposed
Annualized Budget, Owner shall notify Manager of the specifics of such
disapproval within such fifteen (15) day period and Manager shall make the
necessary amendments to the Annualized Budget. During the time Manager is
preparing these amendments, Manager will continue to operate the Premises
according to the last approved Annualized Budget. Owner’s approval of the
Annualized Budget shall constitute approval for Manager to expend sums for all
budgeted expenditures, without the necessity to obtain additional approval of
Owner under any other expenditure limitations as set forth elsewhere in this
Agreement.

d.

Non-Budgeted Expenses over $20,000.  Manager shall secure the approval of, and
execution of appropriate agreements by, Owner for any non-budgeted and
non-emergency/contingency capital items, alterations or other expenditures in
excess of Twenty Thousand Dollars ($20,000.00) for any one item, securing for
each item at least three (3) written bids, if practicable, or providing evidence
satisfactory to Owner that the agreed amount is lower than industry standard
pricing, from responsible contractors. Manager shall have the right from time to
time during the term hereof, to contract with and make purchases from its
affiliates and third party agents; provided that contract rates and prices are
competitive with other available sources. Manager, at any time, and from time to
time, may request and receive the prior written authorization of Owner for any
one or more purchases or other expenditures, notwithstanding that Manager may
otherwise be authorized hereunder to make such purchases or expenditures.

e.

Third-Party Agreements.  Owner hereby appoints Manager as Owner’s authorized
agent for the purpose of executing, as agent for Owner, any agreements with
third-parties necessary for operation of the Premises.  For example, and not in
limitation of the foregoing, Manager shall negotiate and enter into contracts
for services and items in the Annualized Budget relating to the Premises.  

f.

Manager Employees.  Manager shall hire, supervise, discharge and pay salary and
benefit expenses for all employees of Manager determined necessary to perform
Manager’s duties described in this Agreement including, but not limited to
managers, assistant managers, leasing consultants, engineers, janitors and
maintenance supervisors.  All expenses of such employment, including but not
limited to, wages, salaries, insurance, benefits, employment related taxes,
overhead and other governmental charges, shall be deemed operational expenses of
the Premises and Owner shall reimburse Manager for such expenses which may be
charged to Owner on a per square





4

115023.9










foot or per unit basis, as applicable.  Notwithstanding the foregoing, salaries
and benefits of Manager’s employees who also serve as the one of the Parent
Company’s executive officers or as an executive officer of the Manager shall not
be reimbursed by the Owner.  The number and classification of employees serving
the Premises shall be as determined by Manager to be appropriate for the proper
operation of the Premises; provided that Owner may request changes in the number
or classification of employees, and Manager shall make all requested changes
unless in its judgment the resulting level of operation or maintenance of the
Premises will be inadequate. [Manager shall honor any collective bargaining
contract covering employment at the Premises which is in effect upon the date of
execution of this Agreement; provided that Manager shall not assume or otherwise
become a party to any collective bargaining contract for any purpose whatsoever
and all personnel subject to a collective bargaining contract shall be
considered the employees of the Owner and not Manager (delete bracketed text if
not applicable to Premises)].

g.

Insured Losses.  

i.

Manager shall be responsible for taking all steps necessary to file any claim
for insured losses or damages; provided that Manager will not make any
adjustments or settlements in excess of $50,000.00 without Owner’s prior written
consent.

ii.

Manager shall coordinate with the appropriate insurance company or companies, if
applicable, to process claims.

iii.

Manager shall administer compliance of insurance provisions of tenant leases for
all vendors and commercial tenants, including confirming insurance requirements
for any special events at the Premises and obtaining certificates of insurance.

iv.

At the request of Owner, Manager shall assist Owner’s insurance consultants with
any necessary insurance matters.

v.

Manager shall attend Owner’s Representative’s (as defined herein) meetings
regarding loss control and claims.

h.

Monthly Remittance.  Manager shall remit to Owner the excess of Gross Income
over expenses paid pursuant to Section 3(b) hereof (“Net Proceeds”) for each
month as directed by Owner at the address as stated in Section 7 hereof.

i.

Reporting.  Upon the request of Owner, Manager shall render reports for the
Premises.  Such reports may include specific and detailed line item information
for budget comparison, expense detail, payables and receivables information,
leasing progress, marketing information, peer comparison and all other
measurements of the key performance indications of the Premises.

j.

Litigation.  Manager shall institute and prosecute actions to evict tenants and
to recover possession of the Premises or portions thereof, to sue for in the
name of Owner of the Premises and recover rent and other sums due; and to
settle, compromise





5

115023.9










and release such actions or suits, or reinstate such tenancies; provided,
however, if the tenancy subject to such proceedings is of a term greater than
fourteen (14) months, Manager shall obtain Owner’s consent prior to instituting
any such proceedings.  Manager and Owner shall concur on the selection of the
attorney to handle any litigation.

k.

Replacements and Repairs.  Pursuant to the Annualized Budget and when
applicable, Manager shall make or cause to be made all ordinary repairs and
replacements necessary to preserve the Premises in its present condition, in all
material respects, and for the operating efficiency thereof.  Manager shall also
perform all alterations required to comply with any lease requirements, work
with municipalities to comply with any code or lender requirements, attend
lender inspections and assist with the lender reserve requirement processes.

l.

Leasing Services.  

i.

Manager shall perform leasing services for the Premises, including, but not
limited to, hiring all third-party brokers, negotiating contracts with such
brokers, tracking leasing progress on all assets and determining when to
terminate and replace third-party brokers if necessary.  Both commissions paid
to third-party brokers and, with Owner’s prior written consent, any bonus
amounts paid to Manager’s leasing employees monitoring the leasing process,
shall be an expense of the Premises and charged to Owner.

ii.

Manager shall establish a leasing committee comprised of Manager employees to
oversee the leasing services rendered to Owner under this Agreement (the
“Leasing Committee”).  The Leasing Committee shall hold monthly meetings to
which Owner’s Representative may attend (the “Leasing Committee Meetings”).  

iii.

Manager shall monitor current market conditions, meet with tenants, brokers and
future prospects and visit competitive properties in the surrounding area.
 Manager shall report findings at the Leasing Committee Meetings.

iv.

From time to time, Manager shall attend conferences related to the asset class
of the Premises, including, but not limited to, ICSC, BOMA, NARIET, NAA, NMHC
and NAIOP, as applicable.  If requested by Owner, Manager shall appropriately
staff booths for Owner at such conferences to represent Owner’s interests and
coordinate all necessary marketing materials and events to maximize Owner’s
exposure at such conferences.  

v.

Manager shall negotiate all letters of intent for new leases (when applicable)
and administer existing leases, including, but not limited to, processing
assignments, renewal agreements and lease amendments.  

vi.

Manager shall evaluate leasing activity of Premises and identify potential
re-developments or re-configurations, including, but not limited to, a





6

115023.9










discussion of all proposals that have been sent, targeted tenants, interested
and un-interested party discussions with the Leasing Committee.

vii.

Manager shall track all leasing calls and inquiries.

viii.

Manager shall prepare and maintain leasing reports as required by Owner which
shall track performance of leasing activity.  

ix.

Manager shall review tenant credit reports for new tenants and assignments and
subleases.  When applicable, such review may include, but not be limited to,
preparing full financial packages of review of both corporate and individual
financial investigations, net worth analysis, net present value calculations and
any other financial measures requested by the Owner.  Manager shall be entitled
to charge tenant for credit check fees and lease assignment and sublet fees (if
provided by applicable lease) and shall not be required to remit such fees to
Owner.

x.

If a proposed new lease for the Premises is outside the parameters set by the
Annualized Budget, Manager shall complete analysis of credit and financials of
the tenant under such proposed lease for the Leasing Committee’s review and
approval at the Leasing Committee Meeting.

xi.

If the Premises is a retail property, Manager shall review leases on an on-going
basis for relocation clauses, co-tenancy clauses, exclusives and building
restrictions to determine and avoid any conflicts.  Manager shall also monitor
tenant progress to make recommendations to Leasing Committee on renewal of
tenants and proper tenant mix.  Additionally, Manager shall perform an on-going
market review to determine market rates for leasing at Premises and make
recommendations to Owner for changes in budgeted lease rates.

xii.

With respect to replacing tenants, Manager shall provide consultation regarding
tenant mix (if the Premises has more than one tenant), market analysis,
comparison information and site visits for leasing potential.

xiii.

If the Premises is a retail property, Manager shall schedule and attend meetings
on a regular basis with all major retailers for portfolio review and additional
leasing opportunities.  In preparation for such meetings, Manager shall perform
a full analysis of tenant performance on a site by site basis for sales,
profitability, expansions, space modifications and tenant merchandising
assistance.  

m.

Operations.

i.

Manager shall oversee capital expenditure execution and projection.

ii.

Manager shall oversee construction management of all new tenant build-outs and
provide assistance with out-parcel development.





7

115023.9










iii.

As requested by Owner and if available for the Premises, Manager shall obtain
and administer bulk purchasing and cost efficiency programs for utilities.

iv.

Manager shall monitor the environmental needs of the Premises including, but not
limited to, the administration of operation and maintenance programs.  If
applicable, Manager shall supervise any remediation projects.

v.

Manager shall review and approve architectural plans for space and signage on
the Premises.

vi.

Manager shall create preventative maintenance programs for the Premises and
oversee crisis management for flood, fire, and hurricanes, etc.

n.

Marketing.  

i.

At the request of Owner, Manager shall create a marketing program for the
Premises, including, but not limited to, preparing and maintaining a website.

ii.

If the Premises is a retail property and at the request of Owner, Manager shall:

A.

Devote specialty leasing staff to Premises to generate additional revenue
through seasonal, temporary and kiosk leasing and finding and development
incubator tenants.

B.

Organize events for charity programs as well as community events to increase
traffic and sales.

C.

Sponsor program and gift cards for the Premises where it is necessary to improve
sales and revenue for the Premises.

D.

Advertise the Premises including, but not limited to, printing and sending
coupons and mailers for the Premises.

E.

Organize tenant training through merchant or association meetings.

iii.

If the Premises is a multi-family property, at the request of Owner, Manager
shall:

A.

Advertise the Premises, including, but not limited to advertising through
signage, on websites, in local newspapers and rental guides, and with area
referral services.

B.

Establish a marketing committee comprised of Manager employees (the “Marketing
Committee”) who will meet monthly to discuss marketing strategy and implement
such strategy.

C.

Prepare weekly status reports that will summarize the rental activity of the
Premises for the previous week.





8

115023.9













o.

Real Estate Consultative Services.

i.

Upon request of Owner, Manager shall explore strategic alternatives for the
Premises.  In addition, Manager shall use a budget and forecasting tool, e.g.,
Cougar software, to assist in continuous review of Premises performance.

ii.

Manager shall attend committee meetings at the request of Owner.

iii.

Manager shall provide oversight and management of disposition of the Premises if
requested by Owner.

iv.

At the request of Owner, Manager shall perform additional tasks such as
evaluating best use; taking calls for offers to purchase the Premises,
determining potential out-parcel development, and reviewing additional GLA
capabilities.

v.

Manager shall assist Owner’s Representative in analyzing the Premises for
potential asset impairment issues.

vi

.If applicable, Manager shall work with Owner’s Representative on CAM payment
best-practice compliance and review of business intelligence and information
management systems.

p.

Electronic Document Management.  Manager shall organize all documents related to
the Premises, including, but not limited to leases, contracts, invoices checks
and receipts, in an electronic format with constant real time information for
Owner’s access.  

q.

Internal Controls/Sarbanes-Oxley Compliance.  If requested by Owner, Manager
shall:

i.

Dedicate full-time employees to monitor and review all incoming invoices,
leases, and other control points and procedures dictated by Owner’s auditing
firm according to Owner’s internal control matrix (the “Internal Control
Matrix”) as updated from time to time by Owner.

ii.

Attend bi-weekly meeting with Owner’s Representative to review Internal Control
Matrix.

iii.

Coordinate audits of leases.  

iv.

Travel to satellite offices to insure internal control compliance and perform
random spot checking.

v.

Adhere to all policies stated in Internal Control Matrix.





9

115023.9










r.

Tenant Credit Monitoring.  Where applicable, Manager shall:

i.

Continuously monitor retailers of the Premises that are distressed, weak, or
bankrupt and calculate Z-scores and Frisk scores for all distressed tenants
(which evaluate a publicly-traded company’s credit and anticipates bankruptcy).
 

ii.

Monitor gross sales of retail tenants.

iii.

Perform tenant surveys to foster tenant retention and identify problems.

iv.

Dedicate staff to pursue difficult collection accounts, monitor bankruptcies and
resolve material disputes.

s.

Master Leases and Earnouts.  If the Premises is subject to a so-called Master
Lease or Earnout arrangement, Manager shall dedicate a staff member to monitor
and invoice all of the Master Leases.  Such staff member shall resolve issues
concerning monthly billings, track new tenant move-in dates and authorize
release and close-out of Master Lease escrows.  In addition, Manager shall
reconcile all Master Lease accounts on a monthly basis.  Manager shall also
coordinate all aspects of Earnouts.

t.

Post-Closing and New Building/Tenant Set-Up Duties.  Manager shall coordinate
any existing post-closing items including, but not limited to, the transfer of
all utilities from the previous owner of the Premises, CAM reconciliations and
prorations, if applicable, and bringing tenants into Owner’s software system.
 In addition, Manager shall send tenants welcoming letters which include, the
direction to pay all future rents to Manager, wiring instructions, a form W-9,
notification from the previous owner about the sale, a letter of introduction to
property management and lease assignment and related documents, as requested.  

4.

SubManager.  Notwithstanding anything to the contrary contained in this
Agreement, Owner acknowledges and agrees that any of the duties of Manager as
contained herein may be delegated by Manager and performed by an affiliate or
third-party agent (a “SubManager”) with whom Manager contracts for the purpose
of performing such duties. Owner specifically grants Manager the authority to
enter into management agreements with any SubManager; provided that Owner shall
have no liability or responsibility to any SubManager for the payment of the
SubManager’s fee or for reimbursement to the SubManager of its expenses or to
indemnify the SubManager in any manner for any matter; and provided further that
Manager shall require such Sub-Manager, in the written agreement setting forth
the duties and obligations of such SubManager, to indemnify Owner for all loss,
liability, damage or claims incurred by Owner as a result of the delegation of
duties by Manager to SubManager. Owner further acknowledges and agrees that
Manager may assign this Agreement and all of Manager’s rights and obligations
hereunder, to another management entity that is then managing other property for
Owner or the Parent Company (“Successor Manager”). Owner specifically grants
Manager the authority to make such an assignment of this Agreement to a
Successor Manager.





10

115023.9










5.

Manager’s Liability/Indemnification.

a.

The Parent Company shall indemnify the Manager and its officers, directors,
employees and agents (individually an “Indemnitee”, collectively the
“Indemnitees”) to the same extent as the Parent Company may indemnify its
officers, directors, employees and agents under its Articles of Incorporation
and bylaws so long as:

i.

the Board of Directors has determined, in good faith, that the course of conduct
that caused the loss, liability or expense was in the best interests of the
Owner;

ii.

the Indemnitee was acting on behalf of, or performing services for, the Owner;

iii.

the liability or loss was not the result of negligence or misconduct on the part
of the Indemnitee; and

iv.

any amounts payable to the Indemnitee are paid only out of the Parent Company’s
net assets and not from any personal assets of any stockholder of the Parent
Company.

b.

The Parent Company shall not indemnify any Indemnitee for losses, liabilities or
expenses arising from, or out of, an alleged violation of federal or state
securities laws (“Securities Claims”) by any Indemnitee seeking indemnity unless
one or more of the following conditions are met:

i.

there has been a successful adjudication for the Indemnitee on the merits of
each count involving alleged Securities Claims as to such Indemnitee;

ii.

the Securities Claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to such Indemnitee; or

iii.

a court of competent jurisdiction approves a settlement of the Securities Claims
and finds that indemnification of the settlement and related costs should be
made and the court considering the request has been advised of the position of
the Securities and Exchange Commission and the published opinions of any state
securities regulatory authority in which securities of the Parent Company were
offered and sold with respect to the availability or propriety of
indemnification for Securities Claims.

b.

The Parent Company shall advance amounts to Indemnitees entitled to
indemnification hereunder for legal and other expenses and costs incurred as a
result of any legal action for which indemnification is being sought only if all
of the following conditions are satisfied:

i.

the legal action relates to acts or omissions with respect to the performance of
duties or services by the Indemnitee for or on behalf of the Parent Company;





11

115023.9










ii.

the legal action is initiated by a third party and a court of competent
jurisdiction specifically approves the advance; and

iii.

the Indemnitee receiving the advances undertakes to repay any monies advanced by
the Parent Company, together with the applicable legal rate of interest thereon,
in any case(s) in which a court of competent jurisdiction finds that the party
is not entitled to be indemnified.

6.

Management Fee.  Owner agrees to pay Manager, monthly, a management fee
hereunder for the services provided by Manager hereunder performed directly or
through its affiliates, agents or Sub-Managers, in an amount equal to ______
[Not to exceed Four and One-Half Percent (4.5%) – unless otherwise approved by
Parent Company’s Board of Directors including a majority of Parent Company’s
independent directors ] of the Gross Income for the month in which the
management fee is paid (the “Management Fee”), which shall be deducted monthly
by Manager and retained by Manager from Gross Income prior to payment to Owner
of Net Proceeds; provided, however, Owner shall authorize the payment and amount
of the monthly fee to Manager prior to the remittance of Net Proceeds to Owner.
 Owner acknowledges and agrees that Manager may pay or assign all or any portion
of its Management Fee to a SubManager as described in Section 4 hereof.

7.

Owner’s Representative.  Owner designates Inland Diversified Business Manager &
Advisor, Inc. as Owner’s Representative or any other person or entity designated
by Owner in all dealings with Manager hereunder. Whenever the notification and
reporting to Owner or the approval, consent or other action of Owner is called
for hereunder, any notification and reporting if sent to or specified in writing
to Owner’s Representative, and any approval, consent or action if executed by
any of the officers of Owner’s Representative, shall be binding on Owner.
Owner’s Representative’s address for delivery of reports or notices shall be:

Name

Address

Inland Diversified Business Manager & Advisor, Inc.

Attn. Ms. Roberta S. Matlin,

Vice President

2901 Butterfield Road

Oak Brook, IL 60523

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955




Owner’s Representative may be changed at the discretion of Owner, at any time
and from time to time, and shall be effective upon Manager’s receipt of written
notice of the new Owner’s Representative.

8.

No Structural Alterations.  Owner expressly withholds from Manager any power or
authority to make any structural changes in any building on the Premises or to
make any other major alterations or additions in or to any such building or
equipment therein, or to incur any expense chargeable to Owner, other than
expenses related to exercising the express powers above vested in Manager
without the prior written direction of Owner’s Representative, except that
Manager shall make all emergency repairs as may be required to ensure the safety
of persons or property or which are immediately necessary for the preservation
and safety of the Premises or the safety of the tenants and occupants thereof or
are required to avoid the suspension of any necessary service to the Premises.





12

115023.9










9.

Notice of Non-Compliance with Laws.  Manager shall be responsible for notifying
Owner in the event that Manager receives notice that any building on the
Premises or any equipment therein does not comply with the material requirements
of any statute, ordinance, law or regulation of any governmental body or of any
public authority or official thereof having or claiming to have jurisdiction
thereover. Manager shall promptly forward to Owner any material complaints,
warnings, notices or summonses received by Manager relating to these matters.

10.

Payment of Fees and Actions upon Termination.  

a.

The Manager shall not be entitled to compensation after the date of termination
of this Agreement for further services hereunder, but shall be paid all
compensation accruing to the date of termination. Upon termination of this
Agreement, the Manager shall:

i.

pay over to Owner all monies collected and held for the account of Owner
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for expenses to which the Manager is entitled;

ii.

deliver to Owner a full accounting, including a statement showing all payments
collected by the Manager and a statement of all money held by the Manager,
covering the period following the date of the last accounting furnished to
Owner;

iii.

deliver to Owner all property and documents of Owner or Parent Company then in
the custody of the Manager; and

iv.

cooperate with Owner and take all reasonable steps requested by Owner to assist
it in making an orderly transition of the functions performed by the Manager.

b.

Upon termination, Owner shall specifically assume in writing all obligations
under any third-party agreements entered into by Manager pursuant to Section
3(e) on behalf of Owner.

7.

Survival.  All provisions of this Agreement that require Owner or Parent Company
to have insured, or to protect, defend, save, hold and indemnify Indemnified
Parties or to compensate or reimburse Manager shall survive any expiration or
termination of this Agreement and if Manager is or becomes involved in any
claim, proceeding or litigation by reason of having been Manager of Owner, such
provisions shall apply as if this Agreement were still in effect.

8.

Insurance.  Owner agrees that Manager shall be listed as an additional insured
on all insurance policies related to the Premises.  Owner hereby authorizes
Manager to take all steps necessary to cause Manager to be named as an
additional insured including, but not limited to, obtaining evidence of such
additional insured status from Inland Insurance and Risk Management Services,
Inc..





13

115023.9










9.

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:

a.

when delivered personally or by commercial messenger;

b.

one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or

c.

when transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and such notice is sent by an additional method provided
hereunder;

in each case above provided the notice or other communication is addressed to
the intended recipient thereof as set forth below:

If to Owner, to:

Inland Diversified Business Manager & Advisor, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Ms. Roberta S. Matlin, Vice President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955

 

 

If to Manager, to:

[Management Company] LLC

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

JoAnn M. Armenta

Telephone:

(630) 218-8000

Facsimile:

(630) 218-2518




A party’s address for notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving notice.

10.

Miscellaneous.  

a.

Nothing contained herein shall be construed as creating any rights in persons or
entities who are not the parties to this Agreement.  Manager and Owner shall not
be construed as joint venturers or partners of each other pursuant to this
Agreement, and neither shall have the power to bind or obligate the other except
as set forth herein. In all respects, the status of Manager to Owner under this
Agreement is that of an independent contractor.  

b.

If any provisions of this Agreement, or the application of any such provisions
to parties hereto, shall be held by a court of competent jurisdiction to be
unlawful or unenforceable, the remaining provisions of this Agreement shall
nevertheless be valid, enforceable and shall remain in full force and effect,
and shall not be affected, impaired or invalidated in any manner.  This
Agreement, its validity, performance and





14

115023.9










enforcement shall be construed in accordance with, and governed by, the internal
laws of the State of Illinois without regard to conflicts of law principles.

c.

This Agreement shall be binding upon the successors and assigns of Manager and
the successors and assigns of Owner and Parent Company.  This Agreement contains
the entire Agreement of the parties relating to the subject matter hereof, and
there are no understandings, representations or undertakings by either party
except as herein contained. This Agreement may be modified solely by a written
agreement executed by both parties hereto.

d.

If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
reasonable attorneys’ fees incurred in the enforcement of any provision of this
Agreement.

e.

Either party’s failure to exercise any right under this Agreement shall neither
constitute a waiver of any other terms or conditions of this Agreement with
respect to any other or subsequent breach, nor a waiver by that party of its
right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.

f.

All exhibits attached to this Agreement are hereby incorporated by reference.  

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]








15

115023.9










WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

MANAGER:

 

OWNER:

 

 

 

[Management Company] LLC, a Delaware limited liability company

 

[Single Member LLC]

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

 

 

 

 

 




PARENT COMPANY (limited to obligations in Section 5 hereof):




Inland Diversified Real Estate Trust, Inc., a Maryland corporation




By:  

Name:

Its:





16

115023.9










Exhibit A

Legal Description




See attached.














17

115023.9










EXHIBIT B

FORM OF OVERSIGHT AGREEMENT

See attached.





115023.9










OVERSIGHT AGREEMENT

THIS OVERSIGHT AGREEMENT (this “Agreement”), dated as of [__________] [__],
20[__], is entered into by and between [INLAND DIVERSIFIED REAL ESTATE TRUST,
INC., a Maryland corporation or ______________, LLC, a Delaware limited
liability company (as applicable depending on the type of asset that is subject
to this Agreement)] (the “Company”), and [Management Company] LLC, a Delaware
limited liability company (the “Manager”).  




WHEREAS, the [Company or Inland Diversified Real Estate Trust, Inc. (the “Parent
Company”)] has registered with the Securities and Exchange Commission in a
public offering and intends to qualify to be taxed as a real estate investment
trust pursuant to the terms of [its or the Parent Company’s] articles of
incorporation (the “Articles of Incorporation”) and bylaws (the “Bylaws”);

WHEREAS, the Company has acquired an interest in the property or company
described on Exhibit A attached hereto and made a part hereof (the “Asset”);

WHEREAS, the Asset is currently managed by _________________ (the “Current
Manager”) and not by the Manager;

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and facilities available to the Manager and to
have the Manager undertake the duties and responsibilities hereinafter set forth
on behalf of, and subject to the supervision of, the board of directors of
[Company or the Parent Company] (the “Board of Directors”) and the Company’s
Representative (as defined below), all as provided herein; and

WHEREAS, the Manager is willing to render these services on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.

Oversight of Asset and Current Manager.  Company hereby engages Manager to
oversee the performance of the Asset as further described in this Section 1 and
Manager accepts such engagement.  Specifically, Manager shall provide the
following services:

a.

Manager shall monitor the operating performance of the Asset.

b.

Manager shall arrange monthly meetings with the Company’s Representative (the
“Oversight Meetings”) to discuss the performance of the Asset, including, but
not limited to any issues related thereto.

c.

Manager shall coordinate with the Company’s Representative and the Current
Manager or joint venture partner, as applicable, to resolve any integration
issues related to the acquisition of the Asset.





115446.5













d.

Manager shall prepare, review and approve G&A costs of the Asset.  Such analysis
shall include, but not be limited to, staff needs and office space expenditures.

e.

At the request of the Company, Manager shall respond to documentation requests
by lenders regarding the Asset.

f.

Manager shall review, approve and manage the relationship with Current Manager
on behalf of Company, including, but not limited to, serving as the Company’s
contact for the Current Manager.  Likewise, if the Asset is not wholly owned by
an entity in which the Company has an interest, Manager shall review, approve
and manage the relationship with the remaining interest holder(s) on behalf of
the Company, including, but not limited to, serving as the point of contact for
remaining interest holder(s) with respect to the Company.

g.

At the request of the Company, Manager shall participate in contract
negotiations or renewals with the Current Manager, joint venture partners and
lenders with respect to the Asset.

h.

From time to time, Manager shall attend conferences related to the asset class
of the Asset, including, but not limited to, ICSC, BOMA, NARIET, NAA, NMHC and
NAIOP, as applicable to the Asset.

i.

At the request of the Company, Manager shall analyze the potential disposition
of the Asset.

j.

Manager shall organize and present materials for periodic meetings held by the
Company regarding the asset class of the Asset on topics and in scope to be
determined by the Company.  

k.

Manager shall serve as a liaison among the Company, the Current Manager, joint
venture partners of Company in the Asset, if applicable, and the Company’s
consultants.

l.

If the Asset is in the process of being developed, Manager shall:

i.

Monitor construction process, including, but not limited to, review of budget
variances, draws, costs, plan approvals and progress.

ii.

Hire consultants as needed.

iii.

Work with legal counsel to draft and negotiate documents such as easements,
development agreements and construction documents to facilitate the development
process.

2.

Term and Termination.  

a.

Term.  The term of this Agreement shall begin on [__________] [__], 20[__] and
end on December 31, 20[__] (the “Initial Term”).  Unless terminated as





2

115446.5













provided in Section 2(b) below, the term shall thereafter automatically renew
for successive one-year periods (each, a “Renewal Term”), with the first such
one-year renewal period commencing on January 1, 20[__], and ending on December
31, 20[__].

b.

Termination.

i.

Either party may terminate this Agreement if not less than sixty (60) days prior
to the expiration of the Initial Term or the current Renewal Term, as
applicable, it notifies the other party hereto in writing that it elects to
terminate this Agreement, in which case this Agreement shall be terminated on
the last day of the Initial Term or the current Renewal Term, if applicable.
 Manager, between ninety (90) and sixty (60) days prior to the expiration of the
Initial Term and each Renewal Term, shall notify the independent members of the
Board of Directors, of Company’s right to cancel this Agreement pursuant to this
Section 2(b)(i).  

ii.

Additionally, at any time, the Company may terminate this Agreement, without
cause or penalty, upon a vote of a majority of the [Company’s or Parent
Company’s] independent directors by providing no less than sixty (60) days
written notice to Manager.

iii.

At the sole option of the Company, this Agreement shall be terminated
immediately upon written notice of termination from the Company to the Manager
if any of the following events occurs:

A.

the Manager violates any provision of this Agreement and fails to cure such
violation on or before thirty (30) days after receipt of notice of such
violation from the Company;

B.

a court of competent jurisdiction enters a decree or order for relief in respect
of the Manager in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Manager or for any substantial part of its property or orders
the winding up or liquidation of the Manager’s affairs; or

C.

the Manager commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Manager
or for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts, as they become
due.

D.

The Manager agrees that if any of the events specified in subsections (B) and
(C) of this Section 2(b)(iii) occur, it





3

115446.5













will give written notice thereof to the Company within seven (7) days after the
occurrence of the event.




3.

Manager’s Liability/Indemnification.

a.

The [Company or Parent Company] shall indemnify the Manager and its officers,
directors, employees and agents (individually an “Indemnitee”, collectively the
“Indemnitees”) to the same extent as the [Company or Parent Company] may
indemnify its officers, directors, employees and agents under its Articles of
Incorporation and Bylaws so long as:

i.

the Board of Directors has determined, in good faith, that the course of conduct
that caused the loss, liability or expense was in the best interests of the
Company;

ii.

the Indemnitee was acting on behalf of, or performing services for, the Company;

iii.

the liability or loss was not the result of negligence or misconduct on the part
of the Indemnitee; and

iv.

any amounts payable to the Indemnitee are paid only out of the [Company’s or
Parent Company’s] net assets and not from any personal assets of any stockholder
of the [Company or Parent Company].

b.

The [Company or Parent Company] shall not indemnify any Indemnitee for losses,
liabilities or expenses arising from, or out of, an alleged violation of federal
or state securities laws (“Securities Claims”) by any Indemnitee seeking
indemnity unless one or more of the following conditions are met:

i.

there has been a successful adjudication for the Indemnitee on the merits of
each count involving alleged Securities Claims as to such Indemnitee;

ii.

the Securities Claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to such Indemnitee; or

iii.

a court of competent jurisdiction approves a settlement of the Securities Claims
and finds that indemnification of the settlement and related costs should be
made and the court considering the request has been advised of the position of
the Securities and Exchange Commission and the published opinions of any state
securities regulatory authority in which securities of the Company were offered
and sold with respect to the availability or propriety of indemnification for
Securities Claims.

b.

The [Company or Parent Company] shall advance amounts to Indemnitees entitled to
indemnification hereunder for legal and other expenses and costs incurred as a
result of any legal action for which indemnification is being sought only if all
of the following conditions are satisfied:





4

115446.5













i.

the legal action relates to acts or omissions with respect to the performance of
duties or services by the Indemnitee for or on behalf of the Company;

ii.

the legal action is initiated by a third party and a court of competent
jurisdiction specifically approves the advance; and

iii.

the Indemnitee receiving the advances undertakes to repay any monies advanced by
the Company, together with the applicable legal rate of interest thereon, in any
case(s) in which a court of competent jurisdiction finds that the party is not
entitled to be indemnified.

4.

Management Fee.  At Manager’s option, Company agrees to pay Manager, monthly
oversight fee of either:

a.

_____ [not to exceed 1% ] of the gross income (as defined below) of the Asset
which shall be paid monthly by the Company.  For purposes of this Agreement,
gross income shall be defined as all rents, assessments and other income
generated by the Asset; or

b.

the “hourly billing rate” of the Manager, multiplied by the number of hours
spent by Manager employees in providing oversight services hereunder.  For these
purposes, the “hourly billing rate” approximates the hourly cost to the Manager
to provide services to the Company and is based on:

i.

the amount of salaries and bonuses paid to the employees of the Manager
providing the services; and

ii.

an allocation for overhead including employee benefits, rent, materials, fees,
taxes, and other operating expenses incurred by Manager in operating its
business, except for direct expenses for which the Company shall reimburse
Manager.

5.

Expenses.  In addition to the fee paid to the Manager pursuant to Section 4
hereof, and subject to the limitations herein, the Company shall reimburse the
Manager for all expenses paid or incurred by the Manager in providing the
services hereunder, including all direct expenses and the costs of salaries and
benefits of persons employed by the Manager and performing services for the
Company, except for the salaries and benefits of persons who also serve as one
of the [Company’s or Parent Company’s] executive officers or as an executive
officer of the Company’s Representative; provided, however, if Manager is paid
an hourly fee pursuant to Section 4(b) above, it shall not be reimbursed for
salaries and bonuses paid pursuant to Section 4(b).  Manager shall prepare a
statement documenting the expenses paid or incurred by Manager for the Company
on a quarterly basis.  The Company shall reimburse the Manager for these
expenses within forty-five (45) days after the end of each calendar quarter.

6.

Company’s Representative.  Company designates Inland Diversified Business
Manager & Advisor, Inc. as Company’s Representative or any other person or
entity designated by Company in all dealings with Manager hereunder. Whenever
the notification and reporting to





5

115446.5













Company or the approval, consent or other action of Company is called for
hereunder, any notification and reporting if sent to or specified in writing to
Company’s Representative, and any approval, consent or action if executed by any
of the officers of Company’s Representative, shall be binding on Company.
Company’s Representative address for delivery of reports or notice shall be:

Name

Address

Inland Diversified Business Manager & Advisor, Inc.

Attn. Ms. Roberta S. Matlin,

Vice President

2901 Butterfield Road

Oak Brook, IL 60523

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955




Company’s Representative may be changed at the discretion of Company, at any
time and from time to time, and shall be effective upon Manager’s receipt of
written notice of the new Company’s Representative.

7.

Payment of Fees and Actions upon Termination.  

a.

The Manager shall not be entitled to compensation after the date of termination
of this Agreement for further services hereunder, but shall be paid all fees and
expenses accruing to the date of termination. Upon termination of this
Agreement, the Manager shall:

i.

deliver to Company all property and documents of Company or Company then in the
custody of the Manager; and

ii.

cooperate with Company and take all reasonable steps requested by Company to
assist it in making an orderly transition of the functions performed by the
Manager.

8.

Survival.  All provisions of this Agreement that require [Company or Parent
Company] to have insured, or to protect, defend, save, hold and indemnify
Indemnified Parties or to compensate or reimburse Manager shall survive any
expiration or termination of this Agreement and, if Manager is or becomes
involved in any claim, proceeding or litigation by reason of having been Manager
for Company, such provisions shall apply as if this Agreement were still in
effect.

9.

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:

a.

when delivered personally or by commercial messenger;

b.

one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or

c.

when transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and such notice is sent by an additional method provided





6

115446.5













hereunder; provided the notice or other communication is addressed to the
intended recipient thereof as set forth below:

If to the Company, to:

Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Ms. Roberta S. Matlin,

            

Vice President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955

 

 

If to the Manager, to:

[Management Company] LLC

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

JoAnn M. Armenta

Telephone:

(630) 218-8000

Facsimile:

(630) 218-2518

[If to the Parent Company, to:]

[Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:

Ms. Roberta S. Matlin,

            

Vice President

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955]




Either party may at any time give notice in writing to the other party of a
change of its address for the purpose of this Section 9.

10.

Miscellaneous.  

a.

Nothing contained herein shall be construed as creating any rights in persons or
entities who are not the parties to this Agreement.  Manager and Company shall
not be construed as joint venturers or partners of each other pursuant to this
Agreement, and neither shall have the power to bind or obligate the other except
as set forth herein. In all respects, the status of Manager to Company under
this Agreement is that of an independent contractor.  

b.

If any provisions of this Agreement, or the application of any such provisions
to parties hereto, shall be held by a court of competent jurisdiction to be
unlawful or unenforceable, the remaining provisions of this Agreement shall
nevertheless be valid, enforceable and shall remain in full force and effect,
and shall not be affected, impaired or invalidated in any manner.  This
Agreement, its validity, performance and enforcement shall be construed in
accordance with, and governed by, the internal laws of the State of Illinois
without regard to conflicts of law principles.





7

115446.5













c.

This Agreement shall be binding upon the successors and assigns of Manager and
the successors and assigns of [Company and Parent Company].  This Agreement
contains the entire Agreement of the parties relating to the subject matter
hereof, and there are no understandings, representations or undertakings by
either party except as herein contained. This Agreement may be modified solely
by a written agreement executed by both parties hereto.

d.

If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
reasonable attorneys’ fees incurred in the enforcement of any provision of this
Agreement.

e.

Either party’s failure to exercise any right under this Agreement shall neither
constitute a waiver of any other terms or conditions of this Agreement with
respect to any other or subsequent breach, nor a waiver by that party of its
right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.

f.

All exhibits attached to this Agreement are hereby incorporated by reference.  

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]





8

115446.5













WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

MANAGER:

 

COMPANY:




[Inland Diversified Real Estate Trust, Inc., a Maryland corporation or
_______________, LLC, a Delaware limited liability company]




By:  

Name:

Its:

 

 

[Management Company] LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

[Add if Agreement is between Manager and Subsidiary LLC instead of REIT]




PARENT COMPANY (limited to obligations in Section 3 hereof):




Inland Diversified Real Estate Trust, Inc., a Maryland corporation




By:  

Name:

Its:





9

115446.5













Exhibit A

Description of Asset




See attached.














10

115446.5





